840 F.2d 11Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary Lewis MITCHELL, Petitioner-Appellant,v.Sherrill ALLEN, Lacy Thornburg, Attorney General of NorthCarolina, Respondents-Appellees.
No. 87-6582.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1987.Decided Feb. 19, 1988.

Gary Lewis Mitchell, appellant pro se.
Richard Norwood League, Office of Attorney General, for appellees.
Before WIDENER, JAMES DICKSON PHILLIPS, and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.*   Mitchell v. Allen, C/A No. 87-51-A-C (W.D.N.C. July 24, 1987).


2
DISMISSED.



*
 The district court should have afforded Mitchell notice and an opportunity to respond before granting the respondents' motion to dismiss, which was filed with supporting materials.  Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975).  However, because Mitchell did in fact respond to both the original answer and motion and to the respondents' supplemental answer, we conclude that the error was harmless